Case 1:18-cv-02606-RCL Document9 Filed 01/28/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
GOVERNMENT ACCOUNTABILITY __ )
PROJECT, )
)
Plaintiff, )
)

Vv. ) Case No. 18-cv-2606 (RCL)
)
COUNCIL OF THE INSPECTORS )
GENERAL ON INTEGRITY AND )
EFFICIENCY, )
)
Defendant. )

ORDER

Pursuant to Local Rule 16.3(b)(10), parties to a FOIA action are exempted from typical
scheduling order requirements. As such, the burden is on the government to produce a Vaughn
index with a supporting motion to dismiss or motion for summary judgment, as appropriate. The
index and supporting motion shall be filed within 30 days of the lifting of the stay on February 4,

2019, or such further time as this Court allows.

SO ORDERED.

DATE: hegh; 4 “Kopec Lt

Royce C. Lamberth
United States District Judge
